        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 1 of 51




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ACCESS POINT FUNDING I 2017-A,
LLC, successor in interest to ACCESS
POINT FINANCIAL, INC., APF –
CPX I, LLC, successor in interest to
ACCESS POINT FINANCIAL, INC.,
and APF – CPX II, LLC, successor in
interest to ACCESS POINT
FINANCIAL, INC.,                                CIVIL ACTION FILE NO.:
                                                   _________________
      Plaintiffs,

v.

HITESH PATEL, BHAVESH PATEL,
REENA PATEL, JASHVANT PATEL,
and HANSABEN PATEL,

      Defendants.


                                 COMPLAINT

      Plaintiffs Access Point Funding I 2017-A, LLC, successor in interest to

Access Point Financial, Inc., (“Access Point Funding”); APF – CPX I, LLC,

successor in interest to Access Point Financial, Inc., (“APF – CPX I”); and APF –

CPX II, LLC, successor in interest to Access Point Financial, Inc., (“APF – CPX

II” and collectively with Access Point Funding and APF – CPX I, “Plaintiffs”) file

this Complaint for damages against Defendants Hitesh Patel, Bhavesh Patel, Reena
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 2 of 51




Patel, Jashvant Patel, and Hansaben Patel (collectively, “Guarantors” or

“Defendants”), respectfully showing this Court as follows:

                        Parties, Jurisdiction, and Venue

      1.    Access Point Funding is a limited liability company organized and

existing under the laws of the state of Delaware with its principal office in DeKalb

County, Georgia.

      2.    APF – CPX I is a limited liability company organized and existing

under the laws of the state of Delaware with its principal office in DeKalb County,

Georgia.

      3.    APF – CPX II is a limited liability company organized and existing

under the laws of the state of Delaware with its principal office in DeKalb County,

Georgia.

      4.    Hitesh Patel is an individual citizen of the state of California and may

be served with process at 458 33rd Avenue, San Francisco, California 94121 or

wherever he may be found.

      5.    Bhavesh Patel is an individual citizen of the state of California and

may be served with process at 458 33rd Avenue, San Francisco, California 94121

or wherever he may be found.




                                        -2-
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 3 of 51




      6.     Reena Patel is an individual citizen of the state of California and may

be served with process at 458 33rd Avenue, San Francisco, California 94121 or

wherever she may be found.

      7.     Jashvant Patel is an individual citizen of the state of California and

may be served with process at 458 33rd Avenue, San Francisco, California 94121

or wherever he may be found.

      8.     Hansaben Patel is an individual citizen of the state of California and

may be served with process at 458 33rd Avenue, San Francisco, California 94121

or wherever he may be found.

      9.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a), in that

there is complete diversity of citizenship among the parties and the amount in

controversy exceeds $75,000.00.

      10.    Venue is appropriate in the United States District Court for the

Northern District of Georgia pursuant to 28 U.S.C. § 1391(b)(2) and LR 3.1 (B)(3),

N.D. Ga. and the forum selection clauses contained in paragraph 14(g) of the Sai

Ram Guaranty (defined below), Viraaj Guaranty (defined below), Prithvi Guaranty

(defined below), BJH Guaranty (defined below), and Rudra Guaranty (defined

below), jurisdiction and venue are proper in this Court.




                                        -3-
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 4 of 51




                                       Facts

      11.    Beginning in 2017, Access Point Financial, Inc., now known as

Access Point Financial, LLC (“Access Point”) made five (5) separate loans to

different entities totaling approximately $11,400,000.00. Each of these five loans

were sponsored primarily by Defendants Hitesh Patel and Bhavesh Patel and were

guaranteed by at least some of the Defendants. To date, each of the five loans are

in default and Plaintiffs are owed over $10 million. Each loan, and the defaults

thereunder, is described in detail below.

                                 The Sai Ram Loan

      12.    On or about August 16, 2017, Sai Ram Investments, LLC (“Sai Ram”)

executed and delivered to Access Point at its Georgia address that certain

Promissory Note, in the original amount of $1,600,000.00 (as may have been

amended, modified, restated, and/or supplemented from time to time, the “Sai Ram

Note”) for a loan in the same amount (the “Sai Ram Loan”). A true and correct

copy of the Sai Ram Note is attached hereto as Exhibit 1 and incorporated by

reference.

      13.    On or about August 16, 2017 and to secure the Sai Ram Loan, Sai

Ram executed and delivered to Access Point at its Georgia address that certain

Equipment Loan and Security Agreement in the amount of $1,600,000.00 (as may


                                            -4-
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 5 of 51




have been amended, modified, restated, and/or supplemented from time to time,

the “Sai Ram Loan Agreement”). The Sai Ram Loan Agreement granted Access

Point a first priority security interest in, among other things, any and all

furnishings, fixtures and equipment, as more specifically described in the Sai Ram

Loan Agreement (collectively, the “Sai Ram Collateral”). A true and correct copy

of the Sai Ram Loan Agreement is attached hereto as Exhibit 2 and incorporated

by reference.

      14.   On or about August 16, 2017 and to further secure the Sai Ram Loan,

Jashvant Patel and Hansaben Patel executed and delivered to Access Point at its

Georgia address that certain Pledge Agreement (as may have been amended,

modified, restated, and/or supplemented from time to time, the “Sai Ram Pledge

Agreement”) pursuant to which Jashvant Patel and Hansaben Patel unconditionally

granted and assigned to Access Point a continuing first priority security interest

and security title to Jashvant Patel’s and Hansaben Patel’s legal and beneficial

ownership of 100% of the outstanding membership interests of Sai Ram. A true

and correct copy of the Sai Ram Pledge Agreement is attached hereto as Exhibit 3

and incorporated by reference.

      15.   On or about August 16, 2017 and to further secure the Sai Ram Loan,

Jashvant Patel and Hansaben Patel executed and delivered to Access Point at its


                                       -5-
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 6 of 51




Georgia address that certain Guaranty Agreement (the “Sai Ram Guaranty”)

pursuant to which they irrevocably, absolutely, and unconditionally guaranteed to

Access Point the prompt payment when due, of all amounts owed by Sai Ram to

Access Point under the Sai Ram Note and Sai Ram Loan Agreement. A true and

correct copy of the Sai Ram Guaranty is attached hereto as Exhibit 4 and

incorporated by reference.

      16.   The Sai Ram Note, the Sai Ram Loan Agreement, the Sai Ram Pledge

Agreement, the Sai Ram Guaranty, and all other documents related to the Sai Ram

Loan shall be referred to collectively herein as the “Sai Ram Loan Documents.”

      17.   Access Point subsequently assigned the Sai Ram Loan and related Sai

Ram Loan Documents to Access Point Funding, on a servicing retained basis.

      18.   Sai Ram failed to pay monthly payments under the Sai Ram Loan

Documents as and when due.

      19.   On or about February 11, 2020, Access Point sent a letter to Sai Ram

notifying it of its defaults pursuant to the Sai Ram Loan Documents and

demanding payment of all sums due and payable under the Sai Ram Loan (the

“First Sai Ram Delinquency Letter”). A true and correct copy of the First Sai Ram

Delinquency Letter is attached hereto as Exhibit 5 and incorporated by reference




                                       -6-
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 7 of 51




      20.    On or about September 12, 2020, Access Point sent a second letter to

Sai Ram notifying it of its defaults pursuant to the Sai Ram Loan Documents and

demanding payment of all sums due and payable under the Sai Ram Loan (the

“Second Sai Ram Delinquency Letter”). A true and correct copy of the Second Sai

Ram Delinquency Letter is attached hereto as Exhibit 6 and incorporated by

reference

      21.    On or about October 14, 2020, Access Point sent another letter to Sai

Ram notifying it of its defaults pursuant to the Sai Ram Loan Documents and

demanding payment of all sums due and payable under the Sai Ram Loan (the

“Third Sai Ram Delinquency Letter”). A true and correct copy of the Third Sai

Ram Delinquency Letter is attached hereto as Exhibit 7 and incorporated by

reference.

      22.    On or about November 16, 2020, Access Point sent another letter to

Sai Ram notifying it of its defaults pursuant to the Sai Ram Loan Documents and

demanding payment of all sums due and payable under the Sai Ram Loan (the

“Fourth Sai Ram Delinquency Letter”). A true and correct copy of the Fourth Sai

Ram Delinquency Letter is attached hereto as Exhibit 8 and incorporated by

reference.




                                       -7-
          Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 8 of 51




      23.     On or about January 13, 2021, Access Point sent another letter to Sai

Ram notifying it of its defaults pursuant to the Sai Ram Loan Documents and

demanding payment of all sums due and payable under the Sai Ram Loan (the

“Fifth Sai Ram Delinquency Letter”). A true and correct copy of the Fifth Sai Ram

Delinquency Letter is attached hereto as Exhibit 9 and incorporated by reference.

      24.     Sai Ram failed to pay as demanded in the First Sai Ram Delinquency

Letter, the Second Sai Ram Delinquency Letter, the Third Sai Ram Delinquency

Letter, the Fourth Sai Ram Delinquency Letter, and the Fifth Sai Ram Delinquency

Letter.

      25.     On November 1, 2020, Sai Ram, Jashvant Patel, Hansaben Patel, and

Access Point, as loan servicer for Access Point Funding, entered into that certain

COVID-19 Forbearance Agreement (the “Sai Ram Forbearance Agreement”, also

a Sai Ram Loan Document) whereby Access Point agreed to forbear from

collection of all monthly payments of interest and principal due under the Sai Ram

Loan commencing November 1, 2020 and expiring on April 30, 2021 (the “Sai

Ram Forbearance Period”). A true and correct copy of the Sai Ram Forbearance

Agreement is attached hereto as Exhibit 10 and incorporated by reference.

      26.     In Section 4 of the Sai Ram Forbearance Agreement, Sai Ram,

Jashvant Patel, and Hansaben Patel acknowledged that the outstanding balance of


                                        -8-
           Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 9 of 51




the Sai Ram Note as of October 31, 2020, exclusive of attorneys’ fees, was as

follows:

                        Principal              $ 1,001,791.26
                        Interest               $    17,920.93
                        Default Interest       $    15,917.35
                        Late Fees              $     6,057.05
                        UCC Fee                $       400.00
                        Miscellaneous Fee      $       400.00
                        Less Reserves          $     (331.82)
                        TOTAL:                 $ 1,042,154.77

      27.      In Section 10 of the Sai Ram Forbearance Agreement, Sai Ram,

Jashvant Patel, and Hansaben Patel ratified and reaffirmed their respective

obligations under the Sai Ram Loan and ratified and reaffirmed all the provisions

of the related Sai Ram Loan Documents, except as expressly amended by the Sai

Ram Forbearance Agreement.

      28.      Sai Ram failed to pay monthly payments under the Sai Ram Loan

Documents as and when due after the end of the Sai Ram Forbearance Period.

      29.      Accordingly, on or about May 17, 2021, Access Point sent a letter to

Sai Ram notifying it of its defaults pursuant to the Sai Ram Loan Documents and

demanding payment of all sums due and payable under the Sai Ram Loan (the

“Sixth Sai Ram Delinquency Letter”). A true and correct copy of the Sixth Sai

Ram Delinquency Letter is attached hereto as Exhibit 11 and incorporated by

reference.

                                         -9-
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 10 of 51




      30.    On or about July 23, 2021, Access Point, through counsel, sent a letter

to Sai Ram, Jashvant Patel, and Hansaben Patel, notifying them of their defaults

pursuant to the Sai Ram Loan Documents and demanding payment in full of all

obligations due and owing under the Sai Ram Loan Documents (the “Sai Ram

Default Letter”). A true and correct copy of the Sai Ram Default Letter is attached

hereto as Exhibit 12 and incorporated by reference.

      31.    In the Sai Ram Default Letter, Access Point also notified Sai Ram,

Jashvant Patel, and Hansaben Patel that, pursuant to O.C.G.A. § 13-1-11, the

attorneys’ fees provisions under the Sai Ram Loan Documents would be enforced,

such that unless all amounts due and owing were paid by Sai Ram, Jashvant Patel,

or Hansaben Patel within ten (10) days from the receipt of the Sai Ram Default

Letter, Sai Ram, Jashvant Patel, and Hansaben Patel would be liable for reasonable

attorneys’ fees and costs.

      32.    In the Sai Ram Default Letter, Access Point also notified Sai Ram,

Jashvant Patel, and Hansaben Patel that, pursuant to O.C.G.A. § 13-4-4, Access

Point intended to rely on the exact terms of the Sai Ram Loan Documents

notwithstanding any alleged prior departure.

      33.    Sai Ram, Jashvant Patel, and Hansaben Patel failed to make payment

within the requisite ten (10) days.


                                       - 10 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 11 of 51




      34.     As of July 13, 2021, principal, accrued but unpaid interest, and other

charges outstanding under the Sai Ram Loan Documents were as follows:

            Principal                                     $   965,224.24
            Interest (04/01/2021 – 07/13/2021)            $    19,518.98
            Default Interest (11/11/2020 – 07/13/2021)    $    72,527.40
            Deferred Interest (11/01/2020 – 07/13/2021)   $    35,830.56
            Prepayment Penalty                            $     9,652.24
            NSF Fees                                      $       400.00
            UCC/Doc Release Fees                          $       600.00
            Late Fee                                      $    13,325.51
            Payoff Fee                                    $       250.00
            Unapplied Master Reserves                     $     (331.82)
            TOTAL:                                        $ 1,116,997.11

            Per diem interest:                            $       482.61

      35.     The aforementioned outstanding principal, accrued but unpaid

interest, and other charges outstanding under the Sai Ram Loan Documents are

exclusive of costs of collection and attorneys’ fees available under the Sai Ram

Loan Documents and applicable law.

      36.     Additional interest, fees, costs, and charges have continued to accrue

and continue to accrue under the Sai Ram Loan Documents from July 13, 2021,

going forward.

                                  The Viraaj Loan

      37.     On or about March 7, 2018, Viraaj Investments, LLC (“Viraaj”) and

Merced Hospitality, LLC (“Merced”) executed and delivered to Access Point at its


                                        - 11 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 12 of 51




Georgia address that certain Promissory Note, in the original amount of

$1,600,000.00 (as may have been amended, modified, restated, and/or

supplemented from time to time, the “Viraaj Note”) for a loan in the same amount

(the “Viraaj Loan”). A true and correct copy of the Viraaj Note is attached hereto

as Exhibit 13 and incorporated by reference.

      38.    On or about March 7, 2018 and to secure the Viraaj Loan, Viraaj and

Merced executed and delivered to Access Point at its Georgia address that certain

Equipment Loan and Security Agreement in the amount of $1,600,000.00 (as may

have been amended, modified, restated, and/or supplemented from time to time,

the “Viraaj Loan Agreement”). The Viraaj Loan Agreement granted Access Point a

first priority security interest in, among other things, any and all furnishings,

fixtures and equipment, as more specifically described in the Viraaj Loan

Agreement (collectively, the “Viraaj Collateral”). A true and correct copy of the

Viraaj Loan Agreement is attached hereto as Exhibit 14 and incorporated by

reference.

      39.    On or about March 7, 2018 and to further secure the Viraaj Loan,

Hitesh Patel, Bhavesh Patel, and Reena Patel executed and delivered to Access

Point at its Georgia address that certain Pledge Agreement (as may have been

amended, modified, restated, and/or supplemented from time to time, the “Viraaj


                                      - 12 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 13 of 51




Pledge Agreement”) pursuant to which Hitesh Patel, Bhavesh Patel, and Reena

Patel unconditionally granted and assigned to Access Point a continuing first

priority security interest and security title to Hitesh Patel’s, Bhavesh Patel’s, and

Reena Patel’s legal and beneficial ownership of 100% of the outstanding

membership interests of Viraaj. A true and correct copy of the Viraaj Pledge

Agreement is attached hereto as Exhibit 15 and incorporated by reference.

      40.    On or about March 7, 2018 and to further secure the Viraaj Loan,

Bhavesh Patel executed and delivered to Access Point at its Georgia address that

certain Pledge Agreement (as may have been amended, modified, restated, and/or

supplemented from time to time, the “Merced Pledge Agreement”) pursuant to

which Bhavesh Patel unconditionally granted and assigned to Access Point a

continuing first priority security interest and security title to Bhavesh Patel’s legal

and beneficial ownership of 100% of the outstanding membership interests of

Merced. A true and correct copy of the Merced Pledge Agreement is attached

hereto as Exhibit 16 and incorporated by reference.

      41.    On or about February 28, 2018 and to further secure the Viraaj Loan,

Hitesh Patel, Bhavesh Patel, and Reena Patel executed and delivered to Access

Point at its Georgia address that certain Guaranty Agreement (the “Viraaj

Guaranty”) pursuant to which they irrevocably, absolutely, and unconditionally


                                         - 13 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 14 of 51




guaranteed to Access Point the prompt payment when due, of all amounts owed by

Viraaj and Merced to Access Point under the Viraaj Note and Viraaj Loan

Agreement. A true and correct copy of the Viraaj Guaranty is attached hereto as

Exhibit 17 and incorporated by reference.

      42.   The Viraaj Note, the Viraaj Loan Agreement, the Viraaj Pledge

Agreement, the Merced Pledge Agreement, the Viraaj Guaranty, and all other

documents related to the Viraaj Loan shall be referred to collectively herein as the

“Viraaj Loan Documents.”

      43.   Access Point subsequently assigned the Viraaj Loan and related

Viraaj Loan Documents to APF – CPX II, on a servicing retained basis.

      44.   On or about April 27, 2021, Access Point, through counsel, sent a

letter to Viraaj, Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel, notifying

them of their defaults pursuant to the Viraaj Loan Documents and demanding

payment in full of all obligations due and owing under the Viraaj Loan Documents

(the “First Viraaj Default Letter”). A true and correct copy of the First Viraaj

Default Letter is attached hereto as Exhibit 18 and incorporated by reference.

      45.   In the First Viraaj Default Letter, Access Point also notified Viraaj,

Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. §

13-1-11, the attorneys’ fees provisions under the Viraaj Loan Documents would be


                                       - 14 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 15 of 51




enforced, such that unless all amounts due and owing were paid by Viraaj, Merced,

Hitesh Patel, Bhavesh Patel, or Reena Patel within ten (10) days from the receipt of

the First Viraaj Default Letter, Viraaj, Merced, Hitesh Patel, Bhavesh Patel, and

Reena Patel would be liable for reasonable attorneys’ fees and costs.

      46.    In the First Viraaj Default Letter, Access Point also notified Viraaj,

Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. §

13-4-4, Access Point intended to rely on the exact terms of the Viraaj Loan

Documents notwithstanding any alleged prior departure.

      47.    On or about July 23, 2021, Access Point, through counsel, sent

another letter to Viraaj, Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel,

notifying them of their defaults pursuant to the Viraaj Loan Documents and

demanding payment in full of all obligations due and owing under the Viraaj Loan

Documents (the “Second Viraaj Default Letter”). A true and correct copy of the

Second Viraaj Default Letter is attached hereto as Exhibit 19 and incorporated by

reference.

      48.    In the Second Viraaj Default Letter, Access Point also notified Viraaj,

Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. §

13-1-11, the attorneys’ fees provisions under the Viraaj Loan Documents would be

enforced, such that unless all amounts due and owing were paid Viraaj, Merced,


                                       - 15 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 16 of 51




Hitesh Patel, Bhavesh Patel, or Reena Patel within ten (10) days from the receipt of

the Second Viraaj Default Letter, Viraaj, Merced, Hitesh Patel, Bhavesh Patel, and

Reena Patel would be liable for reasonable attorneys’ fees and costs.

      49.     In the Second Viraaj Default Letter, Access Point also notified Viraaj,

Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. §

13-4-4, Access Point intended to rely on the exact terms of the Viraaj Loan

Documents notwithstanding any alleged prior departure.

      50.     Viraaj, Merced, Hitesh Patel, Bhavesh Patel, and Reena Patel failed to

make payment within the requisite ten (10) days.

      51.     As of July 13, 2021, principal, accrued but unpaid interest, and other

charges outstanding under the Viraaj Loan Documents were as follows:

            Principal                                    $ 1,171,458.82
            Interest (02/01/2021 – 07/13/2021)           $    43,206.44
            Default Interest (03/11/2021 – 07/13/2021)   $    41,051.52
            Prepayment Penalty                           $    11,714.59
            UCC Fees                                     $       400.00
            Late Fees                                    $    14,623.31
            NSF Fee                                      $       300.00
            Payoff Fee                                   $       250.00
            TOTAL:                                       $ 1,285,755.88

            Per diem interest:                           $         585.73

      52.     The aforementioned outstanding principal, accrued but unpaid

interest, and other charges outstanding under the Viraaj Loan Documents are


                                        - 16 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 17 of 51




exclusive of costs of collection and attorneys’ fees available under the Viraaj Loan

Documents and applicable law.

      53.   Additional interest, fees, costs, and charges have continued to accrue

and continue to accrue under the Viraaj Loan Documents from July 13, 2021,

going forward.

                                 The Prithvi Loan

      54.   On or about November 19, 2018, Prithvi Investments, LLC (“Prithvi”)

executed and delivered to Access Point at its Georgia address that certain

Promissory Note, in the original amount of $2,100,000.00 (as may have been

amended, modified, restated, and/or supplemented from time to time, the “Prithvi

Note”) for a loan in the same amount (the “Prithvi Loan”). A true and correct copy

of the Prithvi Note is attached hereto as Exhibit 20 and incorporated by reference.

      55.   On or about November 19, 2018 and to secure the Prithvi Loan,

Prithvi executed and delivered to Access Point at its Georgia address that certain

Equipment Loan and Security Agreement in the amount of $2,100,000.00 (as may

have been amended, modified, restated, and/or supplemented from time to time,

the “Prithvi Loan Agreement”). The Prithvi Loan Agreement granted Access Point

a first priority security interest in, among other things, any and all furnishings,

fixtures and equipment, as more specifically described in the Prithvi Loan


                                       - 17 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 18 of 51




Agreement (collectively, the “Prithvi Collateral”). A true and correct copy of the

Prithvi Loan Agreement is attached hereto as Exhibit 21 and incorporated by

reference.

      56.    On or about November 19, 2018 and to further secure the Prithvi

Loan, Bhavesh Patel and Reena Patel executed and delivered to Access Point at its

Georgia address that certain Pledge Agreement (as may have been amended,

modified, restated, and/or supplemented from time to time, the “Prithvi Pledge

Agreement”) pursuant to which Bhavesh Patel and Reena Patel unconditionally

granted and assigned to Access Point a continuing first priority security interest

and security title to Bhavesh Patel’s and Reena Patel’s legal and beneficial

ownership of 100% of the outstanding membership interests of Prithvi. A true and

correct copy of the Prithvi Pledge Agreement is attached hereto as Exhibit 22 and

incorporated by reference.

      57.    On or about November 19, 2018 and to further secure the Prithvi

Loan, Bhavesh Patel, Reena Patel, and Hitesh Patel executed and delivered to

Access Point at its Georgia address that certain Pledge Agreement (as may have

been amended, modified, restated, and/or supplemented from time to time, the

“Hansaben Pledge Agreement”) pursuant to which Bhavesh Patel, Reena Patel, and

Hitesh Patel unconditionally granted and assigned to Access Point a continuing


                                      - 18 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 19 of 51




first priority security interest and security title to Bhavesh Patel’s, Reena Patel’s,

and Hitesh Patel’s legal and beneficial ownership of 100% of the outstanding

membership interests of Hansaben Investments, LLC. A true and correct copy of

the Hansaben Pledge Agreement is attached hereto as Exhibit 23 and incorporated

by reference.

      58.    On or about November 19, 2018 and to further secure the Prithvi

Loan, Bhavesh Patel and Reena Patel executed and delivered to Access Point at its

Georgia address that certain Guaranty Agreement (the “Prithvi Guaranty”)

pursuant to which they irrevocably, absolutely, and unconditionally guaranteed to

Access Point the prompt payment when due, of all amounts owed by Prithvi to

Access Point under the Prithvi Note and Prithvi Loan Agreement. A true and

correct copy of the Prithvi Guaranty is attached hereto as Exhibit 24 and

incorporated by reference.

      59.    The Prithvi Note, the Prithvi Loan Agreement, the Prithvi Pledge

Agreement, the Hansaben Pledge Agreement, the Prithvi Guaranty, and all other

documents related to the Prithvi Loan shall be referred to collectively herein as the

“Prithvi Loan Documents.”

      60.    Access Point subsequently assigned the Prithvi Loan and related

Prithvi Loan Documents to APF – CPX I, on a servicing retained basis.


                                        - 19 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 20 of 51




      61.    On or about February 11, 2020, Access Point sent a letter to Prithvi

notifying it of its defaults pursuant to the Prithvi Loan Documents and demanding

payment of all sums due and payable under the Prithvi Loan (the “Prithvi

Delinquency Letter”). A true and correct copy of the Prithvi Delinquency Letter is

attached hereto as Exhibit 25 and incorporated by reference.

      62.    On or about April 27, 2021, Access Point, through counsel, sent a

letter to Prithvi, Bhavesh Patel, and Reena Patel, notifying them of their defaults

pursuant to the Prithvi Loan Documents and demanding payment in full of all

obligations due and owing under the Prithvi Loan Documents (the “First Prithvi

Default Letter”). A true and correct copy of the First Prithvi Default Letter is

attached hereto as Exhibit 26 and incorporated by reference.

      63.    In the First Prithvi Default Letter, Access Point also notified Prithvi,

Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. § 13-1-11, the

attorneys’ fees provisions under the Prithvi Loan Documents would be enforced,

such that unless all amounts due and owing were paid by Prithvi, Bhavesh Patel, or

Reena Patel within ten (10) days from the receipt of the First Prithvi Default Letter,

Prithvi, Bhavesh Patel, and Reena Patel would be liable for reasonable attorneys’

fees and costs.




                                        - 20 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 21 of 51




      64.    In the First Prithvi Default Letter, Access Point also notified Prithvi,

Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. § 13-4-4, Access Point

intended to rely on the exact terms of the Prithvi Loan Documents notwithstanding

any alleged prior departure.

      65.    On or about July 23, 2021, Access Point, through counsel, sent

another letter to Prithvi, Bhavesh Patel, and Reena Patel, notifying them of their

defaults pursuant to the Prithvi Loan Documents and demanding payment in full of

all obligations due and owing under the Prithvi Loan Documents (the “Second

Prithvi Default Letter”). A true and correct copy of the Second Prithvi Default

Letter is attached hereto as Exhibit 27 and incorporated by reference.

      66.    In the Second Prithvi Default Letter, Access Point also notified

Prithvi, Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. § 13-1-11, the

attorneys’ fees provisions under the Prithvi Loan Documents would be enforced,

such that unless all amounts due and owing were paid by Prithvi, Bhavesh Patel, or

Reena Patel within ten (10) days from the receipt of the Second Prithvi Default

Letter, Prithvi, Bhavesh Patel, and Reena Patel would be liable for reasonable

attorneys’ fees and costs.

      67.    In the Second Prithvi Default Letter, Access Point also notified

Prithvi, Bhavesh Patel, and Reena Patel that, pursuant to O.C.G.A. § 13-4-4,


                                        - 21 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 22 of 51




Access Point intended to rely on the exact terms of the Prithvi Loan Documents

notwithstanding any alleged prior departure.

      68.    Prithvi, Bhavesh Patel, and Reena Patel failed to make payment

within the requisite ten (10) days.

      69.    As of July 13, 2021, principal, accrued but unpaid interest, and other

charges outstanding under the Prithvi Loan Documents were as follows:

            Principal                                    $ 1,642,987.14
            Interest (06/01/2021 – 07/13/2021)           $    16,866.78
            Default Interest (05/11/2021 – 07/13/2021)   $    28,479.29
            Prepayment Penalty                           $    29,289.61
            UCC Fees                                     $       400.00
            NSF Fees                                     $       700.00
            Late Fees                                    $    29,762.54
            Payoff Fee                                   $       250.00
            TOTAL:                                       $ 1,768,735.36

            Per diem interest:                           $        821.50

      70.    The aforementioned outstanding principal, accrued but unpaid

interest, and other charges outstanding under the Prithvi Loan Documents are

exclusive of costs of collection and attorneys’ fees available under the Prithvi Loan

Documents and applicable law.

      71.    Additional interest, fees, costs, and charges have continued to accrue

and continue to accrue under the Prithvi Loan Documents from July 13, 2021,

going forward.


                                        - 22 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 23 of 51




                                 The BJH Loan

      72.   On or about August 7, 2019, BJH Investments, LLC (“BJH”)

executed and delivered to Access Point at its Georgia address that certain

Promissory Note, in the original amount of $2,100,000.00 (as may have been

amended, modified, restated, and/or supplemented from time to time, the “BJH

Note”) for a loan in the same amount (the “BJH Loan”). A true and correct copy of

the BJH Note is attached hereto as Exhibit 28 and incorporated by reference.

      73.   On or about August 7, 2019 and to secure the BJH Loan, BJH

executed and delivered to Access Point at its Georgia address that certain

Equipment Loan and Security Agreement in the amount of $2,100,000.00 (as may

have been amended, modified, restated, and/or supplemented from time to time,

the “BJH Loan Agreement”). The BJH Loan Agreement granted Access Point a

first priority security interest in, among other things, any and all furnishings,

fixtures and equipment, as more specifically described in the BJH Loan Agreement

(collectively, the “BJH Collateral”). A true and correct copy of the BJH Loan

Agreement is attached hereto as Exhibit 29 and incorporated by reference.

      74.   On or about August 7, 2019 and to further secure the BJH Loan,

Bhavesh Patel and Reena Patel executed and delivered to Access Point at its

Georgia address that certain Pledge Agreement (as may have been amended,


                                      - 23 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 24 of 51




modified, restated, and/or supplemented from time to time, the “BJH Pledge

Agreement”) pursuant to which Bhavesh Patel and Reena Patel unconditionally

granted and assigned to Access Point a continuing first priority security interest

and security title to Bhavesh Patel’s and Reena Patel’s legal and beneficial

ownership of 100% of the outstanding membership interests of BJH. A true and

correct copy of the BJH Pledge Agreement is attached hereto as Exhibit 30 and

incorporated by reference.

      75.   On or about August 2, 2019 and to further secure the BJH Loan,

Bhavesh Patel and Reena Patel executed and delivered to Access Point at its

Georgia address that certain Guaranty Agreement (the “BJH Guaranty”) pursuant

to which they irrevocably, absolutely, and unconditionally guaranteed to Access

Point the prompt payment when due, of all amounts owed by BJH to Access Point

under the BJH Note and BJH Loan Agreement. A true and correct copy of the BJH

Guaranty is attached hereto as Exhibit 31 and incorporated by reference.

      76.   The BJH Note, the BJH Loan Agreement, the BJH Pledge Agreement,

the BJH Guaranty, and all other documents related to the BJH Loan shall be

referred to collectively herein as the “BJH Loan Documents.”

      77.   Access Point subsequently assigned the BJH Loan and related BJH

Loan Documents to APF – CPX I, on a servicing retained basis.


                                      - 24 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 25 of 51




      78.    On or about May 3, 2021, Access Point, through counsel, sent a letter

to BJH, notifying it of its defaults pursuant to the BJH Loan Agreement and

demanding that within thirty (30) days BJH provide written notice that it had

commenced to cure the identified defaults (the “BJH Reservation of Rights

Letter”). A true and correct copy of the BJH Reservation of Rights Letter is

attached hereto as Exhibit 32 and incorporated by reference.

      79.    In the BJH Reservation of Rights Letter, Access Point also notified

BJH that, pursuant to O.C.G.A. § 13-4-4, Access Point intended to rely on the

exact terms of the BJH Loan Documents notwithstanding any alleged prior

departure.

      80.    On or about May 17, 2021, Access Point sent a letter to BJH,

notifying it of its defaults pursuant to the BJH Loan Documents and demanding

payment of all sums due and payable under the BJH Loan (the “BJH Delinquency

Letter”). A true and correct copy of the BJH Delinquency Letter is attached hereto

as Exhibit 33 and incorporated by reference.

      81.    On or about July 23, 2021, Access Point, through counsel, sent a letter

to BJH, Bhavesh Patel, and Reena Patel, notifying them of their defaults pursuant

to the BJH Loan Documents and demanding payment in full of all obligations due

and owing under the BJH Loan Documents (the “BJH Default Letter”). A true and


                                       - 25 -
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 26 of 51




correct copy of the BJH Default Letter is attached hereto as Exhibit 34 and

incorporated by reference.

      82.     In the BJH Default Letter, Access Point also notified BJH, Bhavesh

Patel, and Reena Patel that, pursuant to O.C.G.A. § 13-1-11, the attorneys’ fees

provisions under the BJH Loan Documents would be enforced, such that unless all

amounts due and owing were paid by BJH, Bhavesh Patel, or Reena Patel within

ten (10) days from the receipt of the BJH Default Letter, BJH, Bhavesh Patel, and

Reena Patel would be liable for reasonable attorneys’ fees and costs.

      83.     In the BJH Default Letter, Access Point also notified BJH, Bhavesh

Patel, and Reena Patel that, pursuant to O.C.G.A. § 13-4-4, Access Point intended

to rely on the exact terms of the BJH Loan Documents notwithstanding any alleged

prior departure.

      84.     BJH, Bhavesh Patel, and Reena Patel failed to make payment within

the requisite ten (10) days.

      85.     As of July 13, 2021, principal, accrued but unpaid interest, and other

charges outstanding under the BJH Loan Documents were as follows:

            Principal                                    $ 1,880,457.44
            Interest (06/01/2021 – 07/13/2021)           $    24,055.89
            Default Interest (06/11/2021 – 07/13/2021)   $    13,170.27
            UCC Fees                                     $       400.00
            Exit Fee                                     $    75,218.30
            Late Fees                                    $     5,958.62

                                        - 26 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 27 of 51




            Miscellaneous Fees                           $        100.00
            Payoff Fee                                   $        250.00
            Master Reserves                              $    (3,379.92)
            TOTAL:                                       $ 1,996,230.60

            Per diem interest:                           $        940.23

      86.     The aforementioned outstanding principal, accrued but unpaid

interest, and other charges outstanding under the BJH Loan Documents are

exclusive of costs of collection and attorneys’ fees available under the BJH Loan

Documents and applicable law.

      87.     Additional interest, fees, costs, and charges have continued to accrue

and continue to accrue under the BJH Loan Documents from July 13, 2021, going

forward.

                                  The Rudra Loan

      88.     On or about June 5, 2020, Rudra Investments, LLC (“Rudra”)

executed and delivered to Access Point at its Georgia address that certain

Promissory Note, in the original amount of $4,000,000.00 (as may have been

amended, modified, restated, and/or supplemented from time to time, the “Rudra

Note”) for a loan in the same amount (the “Rudra Loan”). A true and correct copy

of the Rudra Note is attached hereto as Exhibit 35 and incorporated by reference.

      89.     On or about June 5, 2020 and to secure the Rudra Loan, Rudra

executed and delivered to Access Point at its Georgia address that certain

                                        - 27 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 28 of 51




Equipment Loan and Security Agreement in the amount of $4,000,000.00 (as may

have been amended, modified, restated, and/or supplemented from time to time,

the “Rudra Loan Agreement”). The Rudra Loan Agreement granted Access Point a

first priority security interest in, among other things, any and all furnishings,

fixtures and equipment, as more specifically described in the Rudra Loan

Agreement (collectively, the “Rudra Collateral”). A true and correct copy of the

Rudra Loan Agreement is attached hereto as Exhibit 36 and incorporated by

reference.

      90.    On or about June 5, 2020 and to further secure the Rudra Loan, Hitesh

Patel executed and delivered to Access Point at its Georgia address that certain

Pledge Agreement (as may have been amended, modified, restated, and/or

supplemented from time to time, the “Rudra Pledge Agreement”) pursuant to

which Hitesh Patel unconditionally granted and assigned to Access Point a

continuing first priority security interest and security title to Hitesh Patel’s legal

and beneficial ownership of 100% of the outstanding membership interests of

Rudra. A true and correct copy of the Rudra Pledge Agreement is attached hereto

as Exhibit 37 and incorporated by reference.

      91.    On or about May 26, 2020 and to further secure the Rudra Loan,

Hitesh Patel executed and delivered to Access Point at its Georgia address that


                                        - 28 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 29 of 51




certain Guaranty Agreement (the “Rudra Guaranty”) pursuant to which they

irrevocably, absolutely, and unconditionally guaranteed to Access Point the prompt

payment when due, of all amounts owed by Rudra to Access Point under the Rudra

Note and Rudra Loan Agreement. A true and correct copy of the Rudra Guaranty is

attached hereto as Exhibit 38 and incorporated by reference.

      92.   The Rudra Note, the Rudra Loan Agreement, the Rudra Pledge

Agreement, the Rudra Guaranty, and all other documents related to the Rudra Loan

shall be referred to collectively herein as the “Rudra Loan Documents.”

      93.   Access Point subsequently assigned the Rudra Loan and related Rudra

Loan Documents to APF – CPX I, on a servicing retained basis.

      94.   On or about April 27, 2021, Access Point, through counsel, sent a

letter to Rudra and Hitesh Patel, notifying them of their defaults pursuant to the

Rudra Loan Documents and demanding payment in full of all obligations due and

owing under the Rudra Loan Documents (the “First Rudra Default Letter”). A true

and correct copy of the First Rudra Default Letter is attached hereto as Exhibit 39

and incorporated by reference.

      95.   In the First Rudra Default Letter, Access Point also notified Rudra and

Hitesh Patel that, pursuant to O.C.G.A. § 13-1-11, the attorneys’ fees provisions

under the Rudra Loan Documents would be enforced, such that unless all amounts


                                       - 29 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 30 of 51




due and owing were paid by Rudra or Hitesh Patel within ten (10) days from the

receipt of the First Rudra Default Letter, Rudra and Hitesh Patel would be liable

for reasonable attorneys’ fees and costs.

      96.    In the First Rudra Default Letter, Access Point also notified Rudra and

Hitesh Patel that, pursuant to O.C.G.A. § 13-4-4, Access Point intended to rely on

the exact terms of the Rudra Loan Documents notwithstanding any alleged prior

departure.

      97.    On or about July 23, 2021, Access Point, through counsel, sent

another letter to Rudra and Hitesh Patel, notifying them of their defaults pursuant

to the Rudra Loan Documents and demanding payment in full of all obligations

due and owing under the Rudra Loan Documents (the “Second Rudra Default

Letter”). A true and correct copy of the Second Rudra Default Letter is attached

hereto as Exhibit 40 and incorporated by reference.

      98.    In the Second Rudra Default Letter, Access Point also notified Rudra

and Hitesh Patel that, pursuant to O.C.G.A. § 13-1-11, the attorneys’ fees

provisions under the Rudra Loan Documents would be enforced, such that unless

all amounts due and owing were paid Rudra or Hitesh Patel within ten (10) days

from the receipt of the Second Rudra Default Letter, Rudra and Hitesh Patel would

be liable for reasonable attorneys’ fees and costs.


                                        - 30 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 31 of 51




      99.      In the Second Rudra Default Letter, Access Point also notified Rudra

and Hitesh Patel that, pursuant to O.C.G.A. § 13-4-4, Access Point intended to rely

on the exact terms of the Rudra Loan Documents notwithstanding any alleged prior

departure.

      100. Rudra and Hitesh Patel failed to make payment within the requisite

ten (10) days.

      101. As of July 13, 2021, principal, accrued but unpaid interest, and other

charges outstanding under the Rudra Loan Documents were as follows:

             Principal                                    $ 4,000,000.0
             Interest (06/01/2021 – 07/13/2021)           $    31,169.84
             Default Interest (06/11/2021 – 07/13/2021)   $    36,666.67
             Prepayment Penalty                           $    80,000.00
             UCC Fees                                     $       400.00
             Late Fees                                    $    14,317.51
             NSF Fee                                      $       100.00
             Payoff Fee                                   $       250.00
             TOTAL:                                       $ 4,162,904.02

             Per diem interest:                           $     2,000.00

      102. The aforementioned outstanding principal, accrued but unpaid

interest, and other charges outstanding under the Rudra Loan Documents are

exclusive of costs of collection and attorneys’ fees available under the Rudra Loan

Documents and applicable law.




                                        - 31 -
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 32 of 51




      103. Additional interest, fees, costs, and charges have continued to accrue

and continue to accrue under the Rudra Loan Documents from July 13, 2021,

going forward.

               COUNT I – BREACH OF SAI RAM GUARANTY
             (against Defendants Jashvant Patel and Hansaben Patel)

      104. Paragraphs 1 through 36 of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

      105. The Sai Ram Guaranty is a valid and enforceable contract between

Jashvant Patel and Hansaben Patel and Access Point Funding, as successor in

interest to Access Point.

      106. Access Point and Access Point Funding fully performed their

obligations under the Sai Ram Guaranty.

      107. Under the Sai Ram Guaranty, Jashvant Patel and Hansaben Patel

“irrevocably, absolutely and unconditionally guarantee[d] to [Access Point

Funding] the prompt payment when due, whether at stated maturity, by

acceleration or otherwise, of . . . the principal sum evidenced by the [Sai Ram

Note] and secured by the [Sai Ram Loan Agreement], or so much thereof as may

be outstanding from time to time, together with interest thereon at the rates of

interest specified in the [Sai Ram Note], late fees, prepayment consideration, and



                                         - 32 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 33 of 51




all other sums which may or shall become due and payable pursuant to the

provisions of the [Sai Ram Loan Documents].”

      108. Jashvant Patel and Hansaben Patel breached the Sai Ram Guaranty by

failing to pay to Access Point Funding all amounts due by Sai Ram under the Sai

Ram Note upon demand for same.

      109. Access Point Funding was damaged as a result of the breach of

contract described above.

      110. Access Point Funding is entitled to recover from Jashvant Patel and

Hansaben Patel, jointly and severally, all amounts due, owing, and accruing under

the Sai Ram Loan Documents and applicable law, including but not limited to, the

amount due and payable under the Sai Ram Note as of July 13, 2021 in the total

amount of $1,116,997.11, consisting of $965,224.24 in principal, $127,876.94 in

accrued interest, and $24,227.75 in fees, less $331.82 in unapplied master reserves,

with additional interest accruing at the combined (contract and default interest rate)

amount of $482.61 per day, plus such further expenses, costs, and attorneys’ fees

as the same have accrued and continue to accrue.

              COUNT II – BREACH OF VIRAAJ GUARANTY
        (against Defendants Hitesh Patel, Bhavesh Patel, and Reena Patel)

      111. Paragraphs 1 through 11 and 37 through 53 of this Complaint are re-

alleged and incorporated by reference as if fully set forth herein.

                                         - 33 -
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 34 of 51




      112. The Viraaj Guaranty is a valid and enforceable contract between

Hitesh Patel, Bhavesh Patel, and Reena Patel and APF – CPX II, as successor in

interest to Access Point.

      113. Access Point and APF – CPX II fully performed their obligations

under the Viraaj Guaranty.

      114. Under the Viraaj Guaranty, Hitesh Patel, Bhavesh Patel, and Reena

Patel “irrevocably, absolutely and unconditionally guarantee[d] to [APF – CPX II]

the prompt payment when due, whether at stated maturity, by acceleration or

otherwise, of . . . the principal sum evidenced by the [Viraaj Note] and secured by

the [Viraaj Loan Agreement], or so much thereof as may be outstanding from time

to time, together with interest thereon at the rates of interest specified in the [Viraaj

Note], late fees, prepayment consideration, and all other sums which may or shall

become due and payable pursuant to the provisions of the [Viraaj Loan

Documents].”

      115. Hitesh Patel, Bhavesh Patel, and Reena Patel breached the Viraaj

Guaranty by failing to pay to APF – CPX II all amounts due by Viraaj and Merced

under the Viraaj Note upon demand for same.

      116. APF – CPX II was damaged as a result of the breach of contract

described above.


                                          - 34 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 35 of 51




      117. APF – CPX II is entitled to recover from Hitesh Patel, Bhavesh Patel,

and Reena Patel, jointly and severally, all amounts due, owing, and accruing under

the Viraaj Loan Documents and applicable law, including but not limited to, the

amount due and payable under the Viraaj Note as of July 13, 2021 in the total

amount of $1,283,004.68, consisting of $1,171,458.82 in principal, $84,257.96 in

accrued interest, and $27,287.90 in fees, with additional interest accruing at the

combined (contract and default interest rate) amount of $585.73 per day, plus such

further expenses, costs, and attorneys’ fees as the same have accrued and continue

to accrue.

                COUNT III – BREACH OF PRITHVI GUARANTY
                 (against Defendants Bhavesh Patel and Reena Patel)

      118. Paragraphs 1 through 11 and 54 through 71 of this Complaint are re-

alleged and incorporated by reference as if fully set forth herein.

      119. The Prithvi Guaranty is a valid and enforceable contract between

Bhavesh Patel and Reena Patel and APF – CPX I, as successor in interest to

Access Point.

      120. Access Point and APF – CPX I fully performed their obligations

under the Prithvi Guaranty.

      121. Under the Prithvi Guaranty, Bhavesh Patel and Reena Patel

“irrevocably, absolutely and unconditionally guarantee[d] to [APF – CPX I] the

                                         - 35 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 36 of 51




prompt payment when due, whether at stated maturity, by acceleration or

otherwise, of . . . the principal sum evidenced by the [Prithvi Note] and secured by

the [Prithvi Loan Agreement], or so much thereof as may be outstanding from time

to time, together with interest thereon at the rates of interest specified in the

[Prithvi Note], late fees, prepayment consideration, and all other sums which may

or shall become due and payable pursuant to the provisions of the [Prithvi Loan

Documents].”

      122. Bhavesh Patel and Reena Patel breached the Prithvi Guaranty by

failing to pay to APF – CPX I all amounts due by Prithvi under the Prithvi Note

upon demand for same.

      123. APF – CPX I was damaged as a result of the breach of contract

described above.

      124. APF – CPX I is entitled to recover from Bhavesh Patel and Reena

Patel, jointly and severally, all amounts due, owing, and accruing under the Prithvi

Loan Documents and applicable law, including but not limited to, the amount due

and payable under the Prithvi Note as of July 13, 2021 in the total amount of

$1,748,735.36, consisting of $1,642,987.14 in principal, $45,346.07 in accrued

interest, and $60,402.15 in fees, with additional interest accruing at the combined

(contract and default interest rate) amount of $821.50 per day, plus such further


                                       - 36 -
          Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 37 of 51




expenses, costs, and attorneys’ fees as the same have accrued and continue to

accrue.

                  COUNT IV – BREACH OF BJH GUARANTY
                  (against Defendants Bhavesh Patel Reena Patel)

      125. Paragraphs 1 through 11 and 72 through 87 of this Complaint are re-

alleged and incorporated by reference as if fully set forth herein.

      126. The BJH Guaranty is a valid and enforceable contract between

Bhavesh Patel and Reena Patel and APF – CPX I, as successor in interest to

Access Point.

      127. Access Point and APF – CPX I fully performed their obligations

under the BJH Guaranty.

      128. Under the BJH Guaranty, Bhavesh Patel and Reena Patel

“irrevocably, absolutely and unconditionally guarantee[d] to [APF – CPX I] the

prompt payment when due, whether at stated maturity, by acceleration or

otherwise, of . . . the principal sum evidenced by the [BJH Note] and secured by

the [BJH Loan Agreement], or so much thereof as may be outstanding from time to

time, together with interest thereon at the rates of interest specified in the [BJH

Note], late fees, prepayment consideration, and all other sums which may or shall

become due and payable pursuant to the provisions of the [BJH Loan

Documents].”

                                         - 37 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 38 of 51




      129. Bhavesh Patel and Reena Patel breached the BJH Guaranty by failing

to pay to APF – CPX I all amounts due by BJH under the BJH Note upon demand

for same.

      130. APF – CPX I was damaged as a result of the breach of contract

described above.

      131. APF – CPX I is entitled to recover from Bhavesh Patel and Reena

Patel, jointly and severally, all amounts due, owing, and accruing under the BJH

Loan Documents and applicable law, including but not limited to, the amount due

and payable under the BJH Note as of July 13, 2021 in the total amount of

$1,996,230.60, consisting of $1,880,457.44 in principal, $37,226.16 in accrued

interest, and $81,926.92 in fees, less $3,379.92 in unapplied master reserves, with

additional interest accruing at the combined (contract and default interest rate)

amount of $940.23 per day, plus such further expenses, costs, and attorneys’ fees

as the same have accrued and continue to accrue.

               COUNT V – BREACH OF RUDRA GUARANTY
                     (against Defendant Hitesh Patel)

      132. Paragraphs 1 through 11 and 88 through 103 of this Complaint are re-

alleged and incorporated by reference as if fully set forth herein.

      133. The Rudra Guaranty is a valid and enforceable contract between

Hitesh Patel and APF – CPX I, as successor in interest to Access Point.

                                         - 38 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 39 of 51




      134. Access Point and APF – CPX I fully performed their obligations

under the Rudra Guaranty.

      135. Under the Rudra Guaranty, Hitesh Patel “irrevocably, absolutely and

unconditionally guarantee[d] to [APF – CPX I] the prompt payment when due,

whether at stated maturity, by acceleration or otherwise, of . . . the principal sum

evidenced by the [Rudra Note] and secured by the [Rudra Loan Agreement], or so

much thereof as may be outstanding from time to time, together with interest

thereon at the rates of interest specified in the [Rudra Note], late fees, prepayment

consideration, and all other sums which may or shall become due and payable

pursuant to the provisions of the [Rudra Loan Documents].”

      136. Hitesh Patel breached the Rudra Guaranty by failing to pay to APF –

CPX I all amounts due by Rudra under the Rudra Note upon demand for same.

      137. APF – CPX I was damaged as a result of the breach of contract

described above.

      138. APF – CPX I is entitled to recover from Hitesh Patel all amounts due,

owing, and accruing under the Rudra Loan Documents and applicable law,

including but not limited to, the amount due and payable under the Rudra Note as

of July 13, 2021 in the total amount of $4,162,904.02, consisting of $4,000,000.00

in principal, $67,836.51 in accrued interest, and $95,067.51 in fees, with additional


                                        - 39 -
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 40 of 51




interest accruing at the combined (contract and default interest rate) amount of

$2,000.00 per day, plus such further expenses, costs, and attorneys’ fees as the

same have accrued and continue to accrue.

                     COUNT VI – UNJUST ENRICHMENT
                          (against all Defendants)

      139. The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

      140. Plaintiffs, as successors in interest to Access Point, provided

Defendants a valuable service by advancing money to Sai Ram, Viraaj, Merced,

Prithvi, BJH, and Rudra (collectively, “Borrowers”) under the respective Sai Ram

Loan Documents, Viraaj Loan Documents, Prithvi Loan Documents, BJH Loan

Documents, and Rudra Loan Documents (collectively, “Loan Documents”).

      141. Defendants requested and knowingly accepted the benefits accruing

under the Loan Documents.

      142. Defendants’ receipt of the aforementioned benefits would be unjust

without compensating Plaintiffs.

      143. Defendants have been unjustly enriched in the amount of the

outstanding unpaid principal and interest under the Loan Documents, plus

expenses, costs, and attorneys’ fees.



                                         - 40 -
          Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 41 of 51




      144. Jashvant Patel and Hansaben Patel, in fairness and good conscience,

should remit to Access Point Funding the extent of the value conferred, which

includes all amounts due, owing, and accruing under the Sai Ram Note, the Sai

Ram Loan Agreement, related Sai Ram Loan Documents, and applicable law,

including but not limited to, the amount due and payable under the Sai Ram Note

as of July 13, 2021 in the total amount of $1,116,997.11, consisting of $965,224.24

in principal, $127,876.94 in accrued interest, and $24,227.75 in fees, less $331.82

in unapplied master reserves, with additional interest accruing at the combined

(contract and default interest rate) amount of $482.61 per day, plus such further

expenses, costs, and attorneys’ fees as the same have accrued and continue to

accrue.

      145. Hitesh Patel, Bhavesh Patel, and Reena Patel, in fairness and good

conscience, should remit to APF – CPX II the extent of the value conferred, which

includes all amounts due, owing, and accruing under the Viraaj Note, the Viraaj

Loan Agreement, related Viraaj Loan Documents, and applicable law, including

but not limited to, the amount due and payable under the Viraaj Note as of July 13,

2021 in the total amount of $1,283,004.68, consisting of $1,171,458.82 in

principal, $84,257.96 in accrued interest, and $27,287.90 in fees, with additional

interest accruing at the combined (contract and default interest rate) amount of


                                       - 41 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 42 of 51




$585.73 per day, plus such further expenses, costs, and attorneys’ fees as the same

have accrued and continue to accrue.

      146. Bhavesh Patel and Reena Patel, in fairness and good conscience,

should remit to APF – CPX I the extent of the value conferred, which includes all

amounts due, owing, and accruing under the Prithvi Note, the Prithvi Loan

Agreement, related Prithvi Loan Documents, and applicable law, including but not

limited to, the amount due and payable under the Prithvi Note as of July 13, 2021

in the total amount of $1,748,735.36, consisting of $1,642,987.14 in principal,

$45,346.07 in accrued interest, and $60,402.15 in fees, with additional interest

accruing at the combined (contract and default interest rate) amount of $821.50 per

day, plus such further expenses, costs, and attorneys’ fees as the same have

accrued and continue to accrue.

      147. Bhavesh Patel and Reena Patel, in fairness and good conscience,

should remit to APF – CPX I the extent of the value conferred, which includes all

amounts due, owing, and accruing under the BJH Note, the BJH Loan Agreement,

related BJH Loan Documents, and applicable law, including but not limited to, the

amount due and payable under the BJH Note as of July 13, 2021 in the total

amount of $1,996,230.60, consisting of $1,880,457.44 in principal, $37,226.16 in

accrued interest, and $81,926.92 in fees, less $3,379.92 in unapplied master


                                       - 42 -
          Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 43 of 51




reserves, with additional interest accruing at the combined (contract and default

interest rate) amount of $940.23 per day.

      148. Hitesh Patel, in fairness and good conscience, should remit to APF –

CPX I the extent of the value conferred, which includes all amounts due, owing,

and accruing under the Rudra Note, the Rudra Loan Agreement, related Rudra

Loan Documents, and applicable law, including but not limited to, the amount due

and payable under the Rudra Note as of July 13, 2021 in the total amount of

$4,162,904.02, consisting of $4,000,000.00 in principal, $67,836.51 in accrued

interest, and $95,067.51 in fees, with additional interest accruing at the combined

(contract and default interest rate) amount of $2,000.00 per day, plus such further

expenses, costs, and attorneys’ fees as the same have accrued and continue to

accrue.

 COUNT VII – ATTORNEYS’ FEES & COSTS UNDER O.C.G.A. § 13-1-11
                    (against all Defendants)

      149. The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

      150. Pursuant to the Loan Documents, Defendants are required to pay

Plaintiffs all costs, including reasonable attorneys’ fees and expenses, incurred by

Plaintiffs in enforcing performance or collecting any payments due under the Loan

Documents.

                                         - 43 -
          Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 44 of 51




      151. Moreover, Access Point, as loan servicer for Plaintiffs, made demand

upon Defendants for its attorneys’ fees and costs pursuant to O.C.G.A. § 13-1-11,

on July 23, 2021.

      152. As of the date of this Complaint, Defendants have failed to pay

Plaintiffs the amounts outstanding under the Loan Documents.

      153. As Defendants failed to make the requisite payment within ten (10)

days of the statutory notice, Plaintiffs are entitled to judgment in their favor for

statutory attorneys’ fees calculated by reference to O.C.G.A. § 13-1-11.

COUNT VIII – ATTORNEYS’ FEES & COSTS UNDER O.C.G.A. § 13-6-11
                    (against all Defendants)

      154. The foregoing paragraphs of this Complaint are re-alleged and

incorporated by reference as if fully set forth herein.

      155. As shown by the above, Defendants have acted in bad faith, have been

stubbornly litigious, and have caused Plaintiffs undue trouble and expense.

      156. Accordingly, Plaintiffs are entitled to recover their expenses of

litigation, including reasonable attorneys’ fees, under O.C.G.A. § 13-6-11.

      WHEREFORE, Plaintiffs respectfully requests that the Court grant

judgment in their favor and against Defendants, as follows:

    (i)    As to Count I: Judgment against Jashvant Patel and Hansaben Patel,

           jointly and severally, for breach of the Sai Ram Guaranty in the total

                                         - 44 -
        Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 45 of 51




         amount of $1,116,997.11 as of July 13, 2021 (comprised of $965,224.24

         in principal, $127,876.94 in accrued interest, and $24,227.75 in fees, less

         $331.82 in unapplied master reserves, with additional interest accruing at

         the combined (contract and default interest rate) amount of $482.61 per

         day, plus expenses, costs, and attorneys’ fees as the same have accrued

         and continue to accrue under the Sai Ram Loan Documents;

(ii)     As to Count II: Judgment against Hitesh Patel, Bhavesh Patel, and Reena

         Patel, jointly and severally, for breach of the Viraaj Guaranty in the total

         amount of $1,283,004.68 as of July 13, 2021 (comprised of

         $1,171,458.82 in principal, $84,257.96 in accrued interest, and

         $27,287.90 in fees, with additional interest accruing at the combined

         (contract and default interest rate) amount of $585.73 per day, plus

         expenses, costs, and attorneys’ fees as the same have accrued and

         continue to accrue under the Viraaj Loan Documents;

(iii)    As to Count III:    Judgment against Bhavesh Patel and Reena Patel,

         jointly and severally, for breach of the Prithvi Guaranty in the total

         amount of $1,748,735.36 as of July 13, 2021 (comprised of

         $1,642,987.14 in principal, $45,346.07 in accrued interest, and

         $60,402.15 in fees, with additional interest accruing at the combined


                                       - 45 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 46 of 51




        (contract and default interest rate) amount of $821.50 per day, plus

        expenses, costs, and attorneys’ fees as the same have accrued and

        continue to accrue under the Prithvi Loan Documents;

(iv)    As to Count IV:     Judgment against Bhavesh Patel and Reena Patel,

        jointly and severally, for breach of the BJH Guaranty in the total amount

        of $1,996,230.60 as of July 13, 2021 (comprised of $1,880,457.44 in

        principal, $37,226.16 in accrued interest, and $81,926.92 in fees, less

        $3,379.92 in unapplied master reserves, with additional interest accruing

        at the combined (contract and default interest rate) amount of $940.23 per

        day, plus expenses, costs, and attorneys’ fees as the same have accrued

        and continue to accrue under the BJH Loan Documents;

(v)     As to Count V: Judgment against Hitesh Patel for breach of the Rudra

        Guaranty in the total amount of $4,162,904.02 as of July 13, 2021

        (comprised of $4,000,000.00 in principal, $67,836.51 in accrued interest,

        and $95,067.51 in fees, with additional interest accruing at the combined

        (contract and default interest rate) amount of $2,000.00 per day, plus

        expenses, costs, and attorneys’ fees as the same have accrued and

        continue to accrue under the Rudra Loan Documents;




                                     - 46 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 47 of 51




(vi)    As to Count VI: Reimbursement by Defendants to Plaintiffs for unjust

        enrichment, to the extent of the value conferred, which includes all

        amounts due, owing, and accruing under the Loan Documents, and

        applicable law, including but not limited to,

           a. Reimbursement by Jashvant Patel and Hansaben Patel to Access

              Point Funding in the amount due and payable under the Sai Ram

              Note and Sai Ram Guaranty as of July 13, 2021 in the total amount

              of $1,116,997.11 (comprised of $965,224.24 in principal,

              $127,876.94 in accrued interest, and $24,227.75 in fees, less

              $331.82 in unapplied master reserves, with additional interest

              accruing at the combined (contract and default interest rate)

              amount of $482.61 per day, plus such further expenses, costs, and

              attorneys’ fees as the same have accrued and continue to accrue

              under the Sai Ram Loan Documents;

           b. Reimbursement by Hitesh Patel, Bhavesh Patel, and Reena Patel to

              APF – CPX II in the amount due and payable under the Viraaj

              Note and Viraaj Guaranty as of July 13, 2021 in the total amount

              of    $1,283,004.68, consisting of $1,171,458.82 in principal,

              $84,257.96 in accrued interest, and $27,287.90 in fees, with


                                      - 47 -
Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 48 of 51




       additional interest accruing at the combined (contract and default

       interest rate) amount of $585.73 per day, plus such further

       expenses, costs, and attorneys’ fees as the same have accrued and

       continue to accrue under the Viraaj Loan Documents;

    c. Reimbursement by Bhavesh Patel and Reena Patel to APF – CPX

       I in the amount due and payable under the Prithvi Note and Prithvi

       Guaranty as of July 13, 2021 in the total amount of $1,748,735.36,

       consisting of $1,642,987.14 in principal, $45,346.07 in accrued

       interest, and $60,402.15 in fees, with additional interest accruing at

       the combined (contract and default interest rate) amount of

       $821.50 per day, plus such further expenses, costs, and attorneys’

       fees as the same have accrued and continue to accrue under the

       Prithvi Loan Documents;

    d. Reimbursement by Bhavesh Patel and Reena Patel to APF – CPX

       I in the amount due and payable under the BJH Note and BJH

       Guaranty as of July 13, 2021 in the total amount of $1,996,230.60,

       consisting of $1,880,457.44 in principal, $37,226.16 in accrued

       interest, and $81,926.92 in fees, less $3,379.92 in unapplied master

       reserves, with additional interest accruing at the combined


                               - 48 -
         Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 49 of 51




                (contract and default interest rate) amount of $940.23 per day, plus

                such further expenses, costs, and attorneys’ fees as the same have

                accrued and continue to accrue under the BJH Loan Documents;

             e. Reimbursement by Hitesh Patel to APF – CPX I in the amount due

                and payable under the Rudra Note and Rudra Guaranty as of July

                13, 2021 in the total amount of $4,162,904.02, consisting of

                $4,000,000.00 in principal, $67,836.51 in accrued interest, and

                $95,067.51 in fees, with additional interest accruing at the

                combined (contract and default interest rate) amount of $2,000.00

                per day, plus such further expenses, costs, and attorneys’ fees as

                the same have accrued and continue to accrue under the Rudra

                Loan Documents;

(vii)     As to Count VII: An award of Plaintiffs’ attorneys’ fees, costs, and

          expenses in connection with enforcing its rights under the Loan

          Documents to the fullest extent permitted under O.C.G.A. § 13-1-11 and

          Georgia law;

(viii)    As to Count VIII: An award of Plaintiffs’ attorneys’ fees, costs, and

          expenses in connection with enforcing its rights under the Loan




                                       - 49 -
         Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 50 of 51




          Documents to the fullest extent permitted under O.C.G.A. § 13-6-11 and

          Georgia law; and

  (ix)    For such other and further relief as this Court deems just, proper, and

          equitable.


Submitted this 17th day of August 2021.

                                               THOMPSON HINE LLP

                                               /s/ Alexandra C. Nelson
                                               Alexandra C. Nelson
                                               Georgia Bar No. 241352
                                               Austin B. Alexander
                                               Georgia Bar No. 926059
                                               Two Alliance Center, Suite 1600
                                               3560 Lenox Road
                                               Atlanta, Georgia 30326

                                               Telephone: 404-541-2900
                                               Facsimile: 404-541-2905
                                               alexandra.nelson@thompsonhine.com
                                               austin.alexander@thompsonhine.com

                                               Attorneys for Plaintiffs Access Point
                                               Funding I 2017-A, LLC, APF – CPX
                                               I, LLC, and APF – CPX II, LLC




                                      - 50 -
       Case 1:21-cv-03349-CAP Document 1 Filed 08/17/21 Page 51 of 51




         CERTIFICATE OF COUNSEL REGARDING FONT SIZE

      Counsel certifies that the foregoing has been prepared using Times New

Roman font size 14 in accordance with Local Rules 5.1(C)(3) and 7.1(D).

      Submitted this 17th day of August 2021.

                                               /s/ Alexandra C. Nelson
                                               Alexandra C. Nelson
                                               Georgia Bar No. 241352




                                      - 51 -
